     Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 1 of 19 PageID #:1246




                        UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SOCORRO MAYA (R33278),              )
                                    )
             Petitioner,            )                     Case No. 17 C 4056
                                    )
     v.                             )                     Hon. Steven C. Seeger
                                    )
                                    )
ALEX JONES, Acting Warden,          )
Menard Correctional Center,         )
                                    )
             Respondent.            )
____________________________________)

                           MEMORANDUM OPINION AND ORDER

        Petitioner Socorro Maya, a prisoner incarcerated at the Menard Correctional Center,

brings this pro se habeas corpus action under 28 U.S.C. § 2254 challenging his 2004 convictions

for predatory criminal sexual assault of a child from the Eighteenth Judicial Circuit Court,

DuPage County, Illinois. The Court denies the petition on the merits, and declines to issue a

certificate of appealability.

I.      Background

        The Court draws the following factual history from the state court record. See Dckt. No.

12. State court factual findings have a presumption of correctness, and Petitioner has the burden

of rebutting the presumption by clear and convincing evidence. Brumfield v. Cain, 135 S. Ct.

2269, 2282 n.8 (2015) (citing 28 U.S.C. § 2254(e)(1)). Petitioner has not done so.

        Petitioner sexually assaulted1 his daughter, J.M., multiple times between March 2001 and



1
  In Illinois, predatory criminal sexual assault of a child, 720 ILCS 5/11-1.40, Petitioner’s crime of
conviction, is a different crime than aggravated criminal sexual abuse of a child. 720 ILCS 5/11-1.60.
Consequently, the Court refers to Petitioner’s conduct as sexual assault, not sexual abuse, throughout this
opinion in accordance with the Illinois statute.
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 2 of 19 PageID #:1247




April 2002. Illinois v. Maya, No. 2-04-0976 (Ill. App. Ct. Oct. 25, 2007) (Dckt. No. 12-1, at 1).

J.M. testified against Petitioner at his bench trial in October 2003. Id. at 2. She was 13 years

old during the trial. Id. J.M. offered testimony that is difficult to read, and undoubtedly

traumatic to experience. She explained that Petitioner first assaulted her when she was eleven

years old, and a student in the fifth grade. Id. at 2–3.

       J.M. testified about the first time her father assaulted her. Id. at 3. Petitioner called her

up to his bedroom to discuss a letter he received from J.M.’s school. Id. He told her that the

letter said that J.M. was hugging and kissing boys at lunch time. Id. Petitioner told her that she

should not let boys touch her. Id. J.M., for her part, tried to tell her father that the letter said

nothing of the sort. Id. Instead, as J.M. tells it, the letter said that she was doing poorly in

school. Id.

       Petitioner then began touching J.M. and instructed her to take off her shirt and bra. Id.

He placed his hand under her underwear and put his finger in her vagina. Id. Petitioner

instructed J.M. not to tell anyone about the sexual assault. Id. J.M. could not recall the date

that the first assault occurred. Id.

       J.M. recalled Petitioner placing his fingers in her vagina only during the first incident.

Id. at 5. But the assaults continued. J.M. testified that Petitioner assaulted her again two or

three weeks later, placing his mouth on her vagina and touching her breasts. Id. at 3–4. A

week later, on a Saturday or Sunday when no one else was home, Petitioner penetrated the

victim’s vagina with his penis. Id. at 4. J.M. testified that Petitioner would regularly engage in

intercourse with her once or twice a week while she was in sixth grade. Id. Petitioner would

ejaculate onto J.M.’s abdomen when engaging in intercourse. Id.


                                                   2
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 3 of 19 PageID #:1248




       On average, he engaged in cunnilingus with her once a month, and intercourse once or

twice a week. Id. at 5. J.M. testified that the assaults generally occurred on the weekends. Id.

       J.M. spoke to a Department of Children and Family Service (DCFS) investigator around

her spring break in 2002, when she was in sixth grade. Id. The DCFS investigator informed

the police, who interviewed J.M. Id. at 7. J.M. told the police that Petitioner sexually assaulted

her. Id. at 8. Petitioner stopped assaulting J.M. after she spoke to the DCFS investigator and

the police. Id. at 5.

       On May 21, 2002 – soon after J.M. reported the sexual assault – Dr. Brian Stratta

examined her. Id. at 9. Dr. Stratta, who serves as medical director of a care clinic, testified at

the bench trial. Id. He explained that the clinic had experience examining and treating children

who were sexually abused. Id. at 9. Dr. Stratta’s examination revealed that J.M. had no

hymenal tissue. Id. Based on this finding, Dr. Stratta concluded that J.M. had experienced

sexual trauma. Id. Dr. Stratta testified that his examination revealed that J.M.’s injuries were

more than two or three weeks old, and she did not have signs of recent sexual trauma. Id. He

could not say for sure how many times she had been sexually assaulted. Id.

       A few weeks later, on June 4, 2002, J.M. recanted her earlier statements. Id. at 5–6, 10,

11. She signed an affidavit at defense counsel’s law office. Id. at 10. In her affidavit, she

recanted the allegations against Petitioner. Instead of the sexual assault she initially described,

she said that she had sex with an unnamed male peer. Id. at 11.

       When she recanted her assault claims, J.M. wasn’t alone with the defense attorney. She

was joined by three others: her mother; a retired police detective who worked as an investigator

for the defense attorney; and a translator, who translated the conversation into Spanish for J.M.’s


                                                 3
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 4 of 19 PageID #:1249




mother. Id. at 10. Both the investigator and translator testified at trial that J.M. appeared to

sign the affidavit voluntarily. Id. But J.M. repudiated the affidavit at trial. She stated that it

was false. J.M. explained that her mother encouraged her to sign it so Petitioner could get out of

jail. Id.

       The victim’s mother – and the Petitioner’s wife – testified at trial that Petitioner was

rarely home. Indeed, she testified that he worked at a landscaping business every day of the

week, Monday through Sunday, from 5:30 a.m. to 9:00 p.m. Id. at 9. Petitioner’s wife wasn’t

home much either. She worked in the housekeeping department of a local hotel, which required

her to sometimes work on the weekends. Id.

       After a bench trial, the trial court found Petitioner guilty. As the trial court reasoned, the

medical testimony established that J.M. had suffered likely penetration. And the trial court

found J.M.’s trial testimony against Petitioner credible. Id. at 12. The trial court reasoned that

J.M.’s testimony describing the sexual assaults that she experienced far exceeded the knowledge

of a 13-year-old child who had not been sexually assaulted. Her testimony suggested to the trial

court that she was truthful when recounting her experiences.

       True, the court noted that there were “minor contradictions” between her trial testimony

and prior statements to investigators. But the court still found her overall testimony credible.

Id. To bolster its findings, the court also pointed out that J.M. had no reason to lie at trial.

There was no evidence of divorce proceedings between her parents; no custody issues; and no

evidence of any hatred between J.M. and Petitioner prior to the sexual assaults and trial. Id.

       The recantation wasn’t enough to change the court’s mind, either. The trial court noted

that J.M repudiated her prior recantation given to Petitioner’s defense attorney – effectively, she


                                                  4
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 5 of 19 PageID #:1250




recanted her recantation. Id. She testified that she recanted her statements because her mother

was unhappy about Petitioner being in jail. Id. J.M. explained that her mother was “unhappy”

with the family suffering that resulted from Petitioner’s incarceration. See id. J.M.’s mother

and uncle (Petitioner’s brother) both told her to forget about the sexual assaults so that the family

could “be put back together.” Id. J.M.’s mother told J.M. that God would punish Petitioner for

what he did. Id.

       The trial court concluded the initial recantation was suspect because of the pressures

exerted by J.M.’s family. Id. The trial court also rejected the attempt to link the medical

evidence of J.M.’s sexual contact to a boy she dated in 2003. Id. After all, her examination in

2002 occurred a full year before this alleged sexual contact in 2003. Id.

       But the court did not find Petitioner guilty on all counts. The trial court acquitted

Petitioner on charges alleging sexual assaults during the summer months between J.M.’s fifth

and six grade school years. On the stand, J.M. testified that the assaults did not occur when she

was on summer vacation. In light of that evidence, the trial court acquitted Petitioner of the

charges that allegedly occurred during the summer months. Id. at 13.

       Ultimately, the court sentenced Petitioner to 54 years in prison. Id. The convictions

and sentence were affirmed on direct appeal. Id. at 19. Then, the state court rejected

Petitioner’s postconviction petition. Illinois v. Maya, 2016 IL App (2d) 150624-U (Ill. App. Ct.

Mar. 29, 2016). Now, Petitioner brings the present habeas corpus petition. See Dckt. No. 1.




                                                 5
      Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 6 of 19 PageID #:1251




II.      Analysis

         A.     Claim One

         Petitioner challenges the sufficiency of the evidence supporting his convictions. The

trial court explained in its findings of fact that J.M. did not have a “facility for dates or period of

time” when she testified. See Dckt. No. 12-1, at 10. On the other hand, the indictment detailed

the specific date ranges when the sexual assaults occurred. Petitioner argues that J.M.’s failure

to identify the particular dates, along with the other inconsistencies in her testimony,

demonstrates that there is insufficient evidence to support his convictions.

         Petitioner also points out that the trial court acquitted him on the counts that alleged that

he sexually assaulted J.M. during the summer months because J.M. testified that she was not

assaulted while on summer vacation from school. Likewise, Petitioner argues that there is

insufficient evidence to support his existing convictions because there is no evidence establishing

the time frame for the sexual assaults.

         Respondent, for its part, argues that the claim is both procedurally defaulted and

meritless. Respondent is right.

         “To obtain federal habeas review, a state prisoner must first submit his claim through one

full round of state-court review.” Johnson v. Hulett, 574 F.3d 428, 431 (7th Cir. 2009) (citing

Picard v. Connor, 404 U.S. 270, 275–76 (1971)); see also 28 U.S.C. § 2254(b)(1). To satisfy

this requirement, the Petitioner “must have fairly presented the substance of [his] claims to the

state courts by articulating both the operative facts and applicable law that [he] claims entitle

[him] to relief.” Id. (citing Anderson v. Benik, 471 F.3d 811, 814 (7th Cir. 2006)). The full

round of state-court review includes presenting the claims in a petition for leave to appeal (PLA)


                                                   6
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 7 of 19 PageID #:1252




before the Supreme Court of Illinois. Guest v. McCann, 474 F.3d 926, 930 (7th Cir. 2007)

(citing O’Sullivan v. Boerckel, 526 U.S. 838, 842-46 (1999)). The prisoner must fairly present

the controlling law and operative facts to sufficiently alert the state court of his federal claim.

Hicks v. Hepp, 871 F.3d 513, 530 (7th Cir. 2017) (citations omitted) (“For a claim to be “‘fairly

presented,’ the petitioner must place before the state court both the controlling law and the

operative facts in a manner such that ‘the state court was sufficiently alerted to the federal

constitutional nature of the issue to permit it to resolve the issue on that basis.’”).

        Petitioner’s direct appeal was initially dismissed for lack of jurisdiction by the Appellate

Court of Illinois. See Illinois v. Maya, No. 2-04-0976 (Ill. App. Ct. Oct. 6, 2006); see also Dckt.

No. 12-1, at 20. Petitioner then filed a pro se PLA raising the sufficiency of the evidence claim

(among others). See Dckt. No. 12-1, at 26. The Supreme Court of Illinois did not address the

merits of the PLA. Instead, the Supreme Court issued a supervisory order vacating the appellate

court’s dismissal, reinstating the appeal, and ordering the appellate court to consider the appeal

on the merits. Illinois v. Maya, No. 104348, 866 N.E.2d 1176 (Ill. May 31, 2007) (Mem.).

        After remand, the state appellate court adjudicated Petitioner’s sufficiency of the

evidence claim. Illinois v. Maya, No. 2-04-0976 (Ill. App. Ct. Oct. 25, 2007) (Dckt. No. 12-1, at

1.). But Petitioner failed to bring a PLA following the appellate court’s merits ruling.

        To exhaust a claim, Petitioner must “give the state courts a full and fair opportunity to

resolve federal claims” through “established appellate review procedures,” including a PLA

before the Supreme Court of Illinois. Boerckel, 526 U.S. at 845. True, Petitioner presented his

claim in his original appellate appeal. But the Supreme Court of Illinois vacated the appellate

court’s procedural dismissal and remanded to that court for merits review of Petitioner’s appeal.


                                                   7
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 8 of 19 PageID #:1253




       The remand started the process all over again. That is, the Supreme Court’s vacating

order restored the status quo, and the parties were back where they started. See Puente v.

Chandler, 2014 WL 1318675, at *14 (N.D. Ill. 2014). Once the appellate court denied

Petitioner’s claim on remand, he had the same duty to file a PLA with the Supreme Court,

challenging the appellate court’s decision. See id. Because he failed to do so, his claim is

procedurally defaulted. See Lewis v. Sternes, 390 F.3d 1019, 1027 (7th Cir. 2004) (instructing

that prisoner must present claims to correct state court at the proper time to meet the fair

presentment requirement for exhaustion).

       The case law carves out some exceptions that might allow Petitioner to side-step the

exhaustion requirement. But here, Petitioner cannot excuse his defaults through either cause

and prejudice, nor fundamental miscarriage of justice.

       To excuse a procedural default for cause, the petitioner must demonstrate both cause for

the default and prejudice resulting from that cause (that is, “the errors worked to the petitioner’s

actual and substantive disadvantage”). Weddington v. Zatecky, 721 F.3d 456, 465 (7th Cir.

2013) (quoting Conner v. McBride, 375 F.3d 643, 648 (7th Cir. 2004)). Cause is an “‘objective

factor, external to Petitioner that impeded his efforts to raise the claim in an earlier proceeding.’”

Weddington, 721 F.3d at 465 (quoting Smith v. McKee, 596 F.3d 374, 382 (7th Cir. 2010)).

Examples of cause include: (1) interference by officials making compliance impractical; (2) the

factual or legal basis was not reasonably available to counsel; or (3) ineffective assistance of

counsel. Guest v. McCann, 474 F.3d 926, 930 (7th Cir. 2007) (citing McCleskey v. Zant, 499

U.S. 467 (1991)).




                                                  8
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 9 of 19 PageID #:1254




       Petitioner argues that cause applies. He identifies personal circumstances, as an illiterate

Hispanic who does not read or write English, that made it difficult to file the PLA. See Dckt.

No 20, at 3. He also points to prison policies limiting access to the law library and legal

materials. But it’s hard to see how Petitioner’s own illiteracy could qualify as an “objective

factor, external to Petitioner” (which is required for cause). See Weddington, 721 F.3d at 465.

Either way, Petitioner cannot demonstrate that his illiteracy and alleged lack of legal materials

were the cause of his failure to file the PLA.

       Plus, Petitioner has overcome these obstacles before. For one thing, he filed the pro se

PLA after the appellate court’s dismissal of his case on direct appeal. See Dckt. No 12-1, at 26.

He has also filed pro se material before this Court. These prior acts suggest Petitioner can file a

PLA. It makes little sense to suggest that Petitioner was able to file his original PLA pro se –

which successfully led to a remand – but then find that his illiteracy and lack of legal materials

kept him from filing a second PLA. If he filed the first one, he could have filed the second one.

Petitioner did not lose the ability to file pro se. Petitioner has failed to advance an argument that

would support a finding that he failed to exhaust for cause.

        With cause ruled out, one more option exists to excuse Petitioner’s default: the

fundamental miscarriage of justice, or actual innocence. See Weddington, 721 F.3d at 465. To

show actual innocence, Petitioner must demonstrate that “‘in light of the new evidence, no juror,

acting reasonably, would have voted to find him guilty beyond a reasonable doubt.’”

McQuiggins v. Perkins, 569 U.S. 383, 386 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 329

(1995)). It is a “demanding” and “seldom met” standard. McQuiggins, 569 U.S. at 386 (citing

House v. Bell, 547 U.S. 518, 538 (2006)). To meet it, Petitioner must present new, reliable


                                                 9
   Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 10 of 19 PageID #:1255




evidence that was not presented at trial – like exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – to make a credible claim of actual innocence.

House, 547 U.S. at 537 (citing Schlup, 513 U.S. at 324); see McDowell v. Lemke, 737 F.3d 476,

483–84 (7th Cir. 2013) (quoting Hayes v. Battaglia, 403 F.3d 935, 938 (7th Cir. 2005)

(“[A]dequate evidence is ‘documentary, biological (DNA), or other powerful evidence: perhaps

some non-relative who places him out of the city, with credit card slips, photographs, and phone

logs to back up the claim.’”)).

           Petitioner cannot demonstrate actual innocence. The medical testimony showed that

J.M. had experienced sexual contact, and J.M. testified that Petitioner sexually assaulted her.

The finder of fact at trial believed J.M. That credibility determination stands. Federal courts

cannot reexamine witness credibility in a habeas corpus proceeding. Marshall v. Lonberger,

459 U.S. 422, 434 (1983). J.M.’s testimony that Petitioner sexually assaulted her is sufficient to

support the conviction. Hayes, 403 F.3d at 938 (“[I]t is black letter law that testimony of a

single eyewitness suffices for a conviction even if 20 bishops testify that the eyewitness is a

liar.”).

           Even if it were not procedurally defaulted, the claim is meritless. The claim is governed

by the Antiterrorism and Effective Death Penalty Act (AEDPA). The Court’s review is of the

state appellate court opinion on direct appeal because that was the last state court to resolve the

claim on the merits. Harris v. Thompson, 698 F.3d 609, 623 (7th Cir. 2012) (citing Green v.

Fisher, 565 U.S. 34, 40 (2011); Garth v. Davis, 470 F.3d 702, 710 (7th Cir. 2006)).

           Under the AEDPA, the Court may not grant habeas relief unless the state court’s decision

on the merits was contrary to, or involved an unreasonable application of, clearly established


                                                  10
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 11 of 19 PageID #:1256




federal law as determined by the Supreme Court of the United States, or the state court decision

is based on an unreasonable determination of facts. See 28 U.S.C. § 2254(d). “The AEDPA’s

standard is intentionally ‘difficult for Petitioner to meet.’” Woods v. Donald, 135 S. Ct. 1372,

1376 (2015) (per curiam) (quoting White v. Woodall, 572 U.S. 415, 419 (2014); Metrish v.

Lancaster, 569 U.S. 351, 358 (2013)). This “‘highly deferential standard [] demands that state-

court decisions be given the benefit of the doubt.’” Cullen v. Pinholster, 563 U.S. 170, 181

(2011) (quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002)).

        The Court’s applies a “twice-deferential standard” in reviewing the state court’s ruling on

the sufficiency of the evidence claim. Parker v. Matthews, 567 U.S. 37, 43 (2012) (per curiam).

First, the Court must defer to the verdict. “‘[I]t is the responsibility of the [finder of fact] – not

the court – to decide what conclusions should be drawn from evidence admitted at trial.’”

Parker, 567 U.S. at 43 (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam)). “The

evidence is sufficient to support a conviction whenever, ‘after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Parker, 567 U.S. at 43 (quoting Jackson v.

Virginia, 443 U.S. 307, 319 (1979)) (emphasis in original). Second, the Court defers to the state

court ruling under the AEDPA. See 28 U.S.C. § 2254(d).

        A person commits predatory criminal sexual assault of a child if the accused (1) is over

17 years of age, (2) commits an act of sexual penetration of the victim, and (3) commits this act

when the victim is under the age of 13. Illinois v. Kitch, 942 N.E.2d 1235, 1241 (Ill. 2011); 720

ILCS 5/11-1.40. “‘Sexual penetration’ means any contact, however slight, between the sex

organ or anus of one person and an object or the sex organ, mouth, or anus of another person, or


                                                   11
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 12 of 19 PageID #:1257




any intrusion, however slight, of any part of the body of one person or of any animal or object

into the sex organ or anus of another person, including, but not limited to, cunnilingus, fellatio,

or anal penetration.” 720 ILCS 5/11-0.1. Although medical evidence was presented in this

case, it is not required for sustaining a conviction. See Illinois v. Alcantar, 2018 IL App (1st)

162771-U, ¶ 20.

       The evidence at trial established that Petitioner was over the age of 17 when he engaged

in sexual penetration with the victim, who was under the age of 13. J.M.’s testimony is

sufficient evidence to support the conviction. And the state trial court, as the finder of fact, was

within its province to believe J.M.’s testimony. The Court has no authority to reject the finder

of fact’s determination crediting J.M’s testimony. Marshall, 459 U.S. at 434.

       Petitioner, instead, focuses on J.M.’s failure to testify to the specific dates that the

assaults occurred. But the date that the sexual assaults occurred is not an element of the offense.

The statute did not require the victim to keep a calendar. The prosecution was not required to

prove that the sexual assaults occurred on a specific date, as long as the prosecution charged

Petitioner with the offenses within the statute of limitations period. Illinois v. Barnett, 2018 IL

App (2d) 170248-U, ¶ 47; Illinois v. Letcher, 899 N.E.2d 315, 320 (Ill. App. Ct. 2008); cf.

United States v. Dickerson, 705 F.3d 683, 694 (7th Cir. 2013) (applying same principle in federal

criminal prosecution).

       Petitioner was arrested in May 2002, and indicted in June 2002. See Dckt. No. 12-2, pg.

41. Petitioner was indicted within the statute of limitations period in effect at that time. See

720 ILCS 5/3-6(i) (West 2002); Illinois v. Aguayo, 2012 IL App (1st) 112193-U, ¶ 22




                                                  12
    Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 13 of 19 PageID #:1258




(“Effective January 1, 2000, the statute of limitations . . . was extended to allow those

prosecutions be commenced within 10 years of the victim’s eighteenth birthday.”).2

        J.M.’s failure to remember the specific dates of the sexual assaults in her testimony is

only relevant to the extent that it reflects upon her credibility. See Barnett, 2018 IL App (2d)

170248-U, ¶ 47. The trial court, as a finder of fact, considered J.M.’s inability to recall specific

dates, but ultimately decided that she was a credible witness. The court relied on other factors,

like her extensive knowledge of sexual activity that a child her age should not know, her lack of

any motive to accuse Petitioner, and the overall consistency between her prior statements to

investigators and her trial testimony. See Dckt. No. 12-1, at 12. The Court has no license to

reject the finder of fact’s credibility determination. Marshall, 459 U.S. at 434.

        There is sufficient evidence to support Petitioner’s convictions, and the state appellate

court’s rejection of this claim is neither contrary to, nor an unreasonable application of, clearly

established federal law. Claim One is denied.

        B.      Claim Two

        Petitioner next argues that his trial counsel was ineffective for failing to assert a violation

of the speedy trial provision of the Illinois Code of Criminal Procedure, 725 ILCS 5/103-5(b).

He makes a companion argument about his appellate counsel, arguing that his attorney provided

ineffective assistance by failing to raise trial counsel’s performance on direct appeal.

        The state courts addressed and rejected these arguments during Petitioner’s

postconviction proceedings. The last state court ruling on the merits is from the Appellate Court

of Illinois, Illinois v. Maya, 2016 IL App (2d) 150624-U (Dkt. 12-2, pg. 126), which is the


2
  In 2017, Illinois eliminated the statute of limitations period completely for a number of sexual assault
and abuse crimes including predatory criminal sexual assault of a child. See 720 ILCS 5/3-6(j)(1).
                                                     13
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 14 of 19 PageID #:1259




decision the Court reviews under the AEDPA. See 28 U.S.C. § 2254(d).

       The Court starts with a presumption that state courts resolve appeals on the merits.

Harrington v. Richter, 562 U.S. 86, 99 (2011). Here, the state appellate court discussed the

ineffective assistance of counsel issue in a four-page order. See Dckt. No. 12-2, at 126–29.

The state appellate court addressed the issue in the context of granting a motion for leave to

withdraw filed by Petitioner’s appointed counsel under Pennsylvania v. Finley, 481 U.S. 551

(1987). But the fact that the court resolved two issues in one order, and killed two birds with

one stone, does not make a difference. The key point is that the state court resolved the

ineffective assistance of counsel issue on the merits.

       An ineffective assistance of counsel argument is governed by Strickland v. Washington,

466 U.S. 668 (1984). To demonstrate ineffective assistance of counsel, Petitioner must show

two things: deficient performance and prejudice. Premo v. Moore, 562 U.S. 115, 121 (2011)

(citing Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)). The Court’s review under Strickland

is deferential, and applying Strickland under the AEDPA (which itself also requires deference)

results in a double level of deference to the state court determination. Knowles, 556 U.S. at 123.

       The substance of Petitioner’s argument – that is, the conduct that Petitioner says

amounted to ineffective assistance – fails. As the Court explains below, even if his counsel

should have raised the issue, Petitioner was not prejudiced by his trial counsel’s failure to raise

the speedy trial provision.

       As background: Petitioner was on bail before trial. Illinois’s statutory speedy trial

requirement mandated that he be brought to trial within 160 days from the time he made his

demand. Illinois v. Maya, 2012 IL App (2d) 101325-U, ¶¶ 18–19; 735 ILCS 5/103-5(b). The


                                                 14
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 15 of 19 PageID #:1260




state appellate court concluded that more than 160 days ran against the speedy trial period.

Maya, 2012 IL App (2d) 101325-U, 2012 WL 6967072 at *6.

       At first blush, it looks like defense counsel should have made a speedy trial argument.

But there is more to the story. The state court also recognized an exception that would have

rendered a speedy trial argument toothless. The prosecution was unable to obtain material

evidence from its medical expert, who was unable to make the original trial date because he was

out of the country on business. In light of the delay, the prosecution could have excluded 60

days from the speedy trial calculation. Maya, 2016 IL App (2d) 150624-U at slip. pg. 2–3

(Dckt. No. 12-2, at 127–28); 725 ILCS 5/103-5(c). That is, if Petitioner had raised a speedy

trial challenge, the prosecution had an easy response, and could have excluded 60 days due to the

unavailability of its witness. Id. That exclusion would have brought the speedy trial period

within the required 160-day period. Id.

       Petitioner did not suffer prejudice from his attorney’s failure to raise the speedy trial

issue. Id. If his attorney had placed the issue on the table, the government had a response that

would have taken the issue off the table. On those grounds, the state appellate court rejected the

Strickland argument and granted the Finley motion. Id.

       The state court rested its decision on state law, and the state court’s conclusion on a

question of state law is binding upon this Court. Miller v. Zatecky, 820 F.3d 275, 277 (7th Cir.

2016) (“A federal court cannot disagree with a state court’s resolution of an issue of state law.”)

(citing Bradshaw v. Richey, 546 U.S. 72 (2005); Estelle v. McGuire, 502 U.S. 62 (1991)). So,

Petitioner cannot demonstrate prejudice under Strickland. Harper v. Brown, 865 F.3d 857, 861

(7th Cir. 2017). The state court’s rejection of Petitioner’s ineffective assistance of trial counsel


                                                 15
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 16 of 19 PageID #:1261




claim is not contrary to, nor an unreasonable application of, Strickland.

        Because the ineffective assistance claim against Petitioner’s trial counsel is meritless,

Petitioner’s appellate counsel had no obligation to raise it. Petitioner’s ineffective assistance of

appellate counsel argument thus fails. Robertson v. Hanks, 140 F.3d 707, 712 (7th Cir. 1998)

(instructing that appellate counsel is not ineffective for failing to raise a meritless issue on

appeal). Claim Two is denied.

        C.      Claim Three

        Finally, Petitioner argues that his trial counsel barred him from testifying on his own

behalf at trial. The Seventh Circuit recently reiterated that an “ineffective assistance of counsel

claim is the appropriate vehicle in which to allege that counsel violated a defendant’s right to

testify.” Hartfield v. Dorethy, 949 F.3d 307, 312 (7th Cir. 2020) (citations omitted).

        Respondent argues that this claim is procedurally defaulted because Petitioner raised it to

the state trial court only in the postconviction proceeding. Petitioner did not raise the claim on

appeal or in the postconviction PLA. See Dckt. No. 12-3, at 2, 68. Respondent is correct.

        The failure to raise a claim to all levels of the Illinois courts results in a procedural

default. Boerckel, 526 U.S. at 838, 842–46. And, as explained in Claim One, Petitioner cannot

excuse his default through either cause and prejudice, or the fundamental miscarriage of justice

exceptions.

        Beyond the default, the claim is meritless. The state trial court resolved the issue on the

merits in the postconviction proceedings. See Dckt. No. 12-6, at 223. At an evidentiary

hearing on the postconviction petition, the trial court heard testimony from Petitioner and his

trial attorney. Id. The trial attorney, who was an experienced defense attorney, explained that it


                                                   16
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 17 of 19 PageID #:1262




was his practice to always inform a defendant of his right to testify. Id. at 222. On the other

hand, Petitioner asserted that the attorney barred him from testifying. Id. The trial court

identified the issue as one of credibility, and credited the defense attorney’s testimony. Id. at

224.

       The trial court’s factual finding is entitled to the presumption of correctness, and

Petitioner does not rebut the presumption by clear and convincing evidence. See 28 U.S.C.

§ 2254(e)(1); Brumfield, 135 S. Ct. at 2282 n.8. The state trial court’s unrebutted factual finding

dooms his ineffective assistance of counsel argument because he cannot demonstrate deficient

performance by his attorney under the Strickland standard.

       Petitioner also cannot demonstrate prejudice. He states that he would have testified that

J.M. was lying about the sexual assaults. Dckt. No. 1, at 37. However, the Court fails to see

how Petitioner’s testimony that J.M. was allegedly lying would meet Strickland’s prejudice

standard of a reasonable probability that but for defense counsel’s alleged refusal to allow

Petitioner to testify, the outcome of the trial would have been different. See Freeman v.

Chandler, 645 F.3d 863, 869 (7th Cir. 2011).

       The trial court, as the finder of fact, explained that there was independent medical

evidence that J.M. had experienced sexual activity. The court found that she had sexual

knowledge far beyond what was expected for her youth. The court also found that she had no

motive to lie such as a divorce, custody proceeding, or history of conflict with Petitioner. The

facts supported her testimony. In sum, the finder of fact decided that J.M. was telling the truth

in reaching its guilty verdict. Petitioner testifying that J.M. was lying would have had no impact

on the case. Claim Three is denied. The habeas corpus petition is denied on the merits.


                                                 17
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 18 of 19 PageID #:1263




III.   Certificate of Appealability and Notice of Appeal Rights

       The Court declines to issue a certificate of appealability. Petitioner cannot make a

substantial showing of the denial of a constitutional right, or that reasonable jurists would debate

this Court’s decision. Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Barefoot v. Estelle, 463 U.S.

880, 893 & n.4 (1983)).

       Petitioner is advised that this is a final decision ending his case in this Court. If

Petitioner wishes to appeal, he must file a notice of appeal with this Court within thirty days of

the entry of judgment. See Fed. R. App. P. 4(a)(1). Petitioner need not bring a motion to

reconsider this Court’s ruling to preserve his appellate rights. However, if Petitioner wishes the

Court to reconsider its judgment, he may file a motion under Federal Rule of Civil Procedure

59(e) or 60(b). Any Rule 59(e) motion must be filed within 28 days of the entry of this

judgment. See Fed. R. Civ. P. 59(e). The time to file a motion pursuant to Rule 59(e) cannot

be extended. See Fed. R. Civ. P. 6(b)(2). A timely Rule 59(e) motion suspends the deadline

for filing an appeal until the Rule 59(e) motion is ruled upon. See Fed. R. App. P.

4(a)(4)(A)(iv). Any Rule 60(b) motion must be filed within a reasonable time and, if seeking

relief under Rule 60(b)(1), (2), or (3), must be filed no more than one year after entry of the

judgment or order. See Fed. R. Civ. P. 60(c)(1). The time to file a Rule 60(b) motion cannot

be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the deadline for filing

an appeal until the Rule 60(b) motion is ruled upon only if the motion is filed within 28 days of

the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).




                                                 18
  Case: 1:17-cv-04056 Document #: 35 Filed: 07/13/20 Page 19 of 19 PageID #:1264




IV.    Conclusion

       Petitioner’s habeas corpus petition [1] is denied on the merits. Any pending motions are

denied as moot. The Court declines to issue a certificate of appealability. The Clerk is

instructed to: (1) terminate Respondent Lashbrook from the docket; (2) add Petitioner’s present

custodian, Alex Jones, Acting Warden, Menard Correctional Center, as Respondent; and (3)

enter a judgment in favor of Respondent and against Petitioner. Civil Case Terminated.




Date: July 13, 2020

                                                    Steven C. Seeger
                                                    United States District Judge




                                               19
